       Case: 3:20-cv-01948-JGC Doc #: 9-4 Filed: 09/08/20 1 of 5. PageID #: 753




                                   IN THE UNITED STATES DISTRICT
                                  COURT WESTERN DIVISION FOR THE
                                     NORTHERN DISTRICT OF OHIO

                                                   )
                                                   )
                                                   )
    Renz, et. al      ,                            )
                   Plaintiff                       )      CASE NO. 3:20-cv-1948
Attorneys:                                         )
Thomas Renz (Bar ID 98645)                         )
1907 W State St. #162                              )
Fremont, OH 43420

&

Robert Gargasz (Bar ID 7136)
1670 Cooper Foster Park Rd.
Lorain, OH 44053

                           -vs-                    )      JUDGE:     Honorable Judge
                                                   )      James Carr
                                                   )
                                                   )
State of Ohio, et. al                              )       EXHIBIT – Attachment E:
                                                               FOIA Request
                                                               Documentation
                   Defendant(s)                    )
                                                   )



The following has been submitted by Plaintiff’s attorney, Thomas Renz.

                                            Respectfully submitted,

                                            ___s/ Thomas Renz________________________

                                            ATTORNEY
                                            Thomas Renz
                                            Bar ID: 98645
                                            1907 W State St. #162
                                            Fremont, OH 43420
                                            Phone: 419-351-4248
                                                                Attachment
                                    Case: 3:20-cv-01948-JGC Doc #:            E
                                                                   9-4 Filed: 09/08/20 2 of 5. PageID #: 754
Number   Date        To Whom   Description                                                  Date
         Requested                                                                          received?
#1          26-Apr   ODH       Acton's resume, letter of interest, & letter of
                               qualification for her current position as director of ODH.
#2          26-Apr   ODH       Emails to or from Acton re: covid 3/9 - 3/15/20              no
#3          26-Apr   ODH       Emails re: masks to or from Acton or Dewine 4/1-4/26         no
#4          28-Apr   ODH       Emails to or from Acton re: school activities & closures     no
                               from 1/1/-4/28
#5          Apr-20   ODH       Data from 4/15-4/23 data used to determine & compile         no
                               the daily reports & data (total tested, number of positive
                               cases, deaths, hospitalizations, ICU, healthcare workers)
                               provided on the ODH website as well as by Acton &
                               DeWine at daily press conferences
#6          2-May    ODH       Documents (such as death certificates) used to               denied on     Note: waiting 3.5 months for their reply gave me no opportunity to ask
                               determine all covid-19 deaths that are indicated by ODH      8/21          questions & revise my request. I continued to request additional records
                               on their website.                                                          for several months.
#7         11-May    ODH       Resume, job description & records of education (college,     yes 5/19      Note: why have none of us ever heard of the ODH state epidemiologist?
                               continuing education, professional credits, certification)                 Why has she never been mentioned or appeared at a press conference?
                               for the State of Ohio's epidemiologist Sietske de Fijter.
#8         13-May    ODH       Copies of all emails sent to or from Amy Acton from          no
                               3/1/20 to 5/13 regarding lab testing & results of
                               samples for coronavirus/covid-19 that had previously
                               resulted in a negative or positive result for the flu.
#9         13-May    ODH       Documentation from 3/1- 5/13 re: All emails & sent to or     no
                               from Amy Acton, and other documentation in the
                               possession of ODH, re: Antibody tests/testing that
                               resulted in cases being added to the ODH's daily verbal
                               & online public reports of cases, deaths and/or
                               hospitalization for coronavirus/covid-1.
#10        19-May    ODH       Request for copies of the job description & records of       yes 6/13      Only CV. Although Acton & DeWine claimed 30 years of public health
                               education (college/university, continuing education,                       experience, CV shows very little experience in public health or working
                               professional credits, certification) for Amy Acton. These                  fulltime. No evidence of education or certifications claimed on her CV.
                               records would typically be kept in
                               employment/personnel/human resources files.
#11         26-Jun   ODH       Copies of the following information indicated on the         yes 8/20      No responsive records except item #17. So no verification of anything
                               copy of Amy Acton's curriculum vitae that recently                         claimed by Acton prior to hiring.
                               provided:
                               1) ODH's verification of Acton's employment, position &      no records
                               employment dates for The Columbus Foundation,                responsive.
                               Community research and grants management officer
                               (2017-2018)
                                                                                                                                                                   380
                                                                Page 1 Lisa Knapp Public Records Requests
2) ODH's verification
     Case:            of Acton's employment,
              3:20-cv-01948-JGC         Docposition
                                             #: 9-4& Filed:
                                                        no records
                                                             09/08/20    3 of 5. PageID #: 755
employment dates for OSU College of Public Health,      responsive.
Adjunct professor (2011-2017)
3) ODH's verification of Acton's employment, position, &   no records
employment dates for Center for Injury Research &          responsive.
Policy, the Research Institute at Nationwide Children's
Hospital, Visiting faculty professor (2011-2013)
4) ODH's verification of Acton's employment, position &    no records
employment dates for OSU College of Public Health,         responsive.
Adjunct professor (1997-2003)
5) ODH's verification of Acton's employment, position &    no records
employment dates, Love our kids, vaccinate early,          responsive.
Director (1998-2000)
6) ODH's verification of Acton's consultancy/position,     no records
employment & employment dates, Bexley City Schools.        responsive.
Consultant, preventive medicine (2003-2012)
7) ODH's verification of Acton's consultancy & dates,      no records
1996 Healthy Summit 2000, Akron City Health Dept.          responsive.
Consultant
8) ODH's verification of Acton's employment, position &    no records
employment dates, ODH Division of family & community       responsive.
health (1995-1996)
9) ODH's verification of Acton's residency in preventive   no records
medicine, OSU (1996)                                       responsive.
10) ODH's verification of Acton's Internship/residency     no records
training pediatrics, Albert Einstein College of Medicine   responsive.
NYC (1996)
11) ODH's verification of Acton's Internship/residency     no records
training pediatrics, Children's Hospital/OSU Columbus      responsive.
(1996)
12) Copy of diploma or transcript for Acton's masters in   no records
public health, OSU (1996)                                  responsive.
13) Copy of diploma or transcript for                      no records
                                                           responsive.
1990 medical school: Northeastern Ohio University          no records
College of Medicine, accelerated 6-year program (1990)     responsive.
14) Copies of Acton's personal references & verification   no records
of such.                                                   responsive.



                                 Page 2 Lisa Knapp Public Records Requests

                                                                                                 381
                           15) Verification of volunteer experience indicated
                                Case: 3:20-cv-01948-JGC              Doc #: on9-4        no records
                                                                                      Filed:  09/08/20 4 of 5. PageID #: 756
                           Acton's CV, including but not limited to Volunteer @         responsive.
                           Children's International Summer Villages (2006-2012)
                            16) Verification of the "over 30 years of experience in     no records
                           teaching & data analysis, academic & nonprofit               responsive.
                           administration, government & community service,
                           medical practice, consulting, and healthcare policy &
                           advocacy" as indicated on Acton's CV.
                           17) Copy of the Director of ODH job description dated        Yes but was
                           2019 (the predecessor to the May 2020 version you            from 2017.
                           provided in response to my last request).
#12     1-Jul   ODH        Rquest for copies of the death certificates that ODH         Denied -
                           used to determine all covid-19 deaths that are indicated     8/21
                           by ODH on their covid-19 website from 5/3/20 to the
                           present. Follow-up for 5/2/20 public records request for
                           the same records up to that point as well as for the
                           other 9 pending requests I've sent over the past 2
                           months but have not received a reply to.
#13    13-Jul              Request for copies of the death certificates that ODH        Denied -
                           used to determine all covid-19 deaths that are indicated     8/21
                           & reported by ODH on their covid-19 website, at press
                           conferences to the public, & to the media, from 7/1/20
                           to to 7/13. Follow-up to 5/2/20 & 7/1/20 public records
                           requests for the same records up to that point, & 9
                           other pending requests over past 3 months.
#14   21-Aug    ODH        #14 ODH Public Records Request - Procedures involved         Pending
                           to obtain covid counts each day for reporting on the
                           ODH website, procedures involved in reconciling
                           determination of death as reported to ODRS with the
                           individual's death certificate, & procedures for updating
                           covid-19 data death data on ODH public website after
                           reconciliation

#A    Mar-20    Governor   Request for Acton's resume via online system. No             No
                           answer to phone calls. No way to leave a message. No         response.
                           Response
#B    Apr-20    Governor   Request for emails from 3/9-3/15 mentioning covid            No
                           keywords                                                     response.
#1    30-Apr    Governor   Followup request for Acton's resume, letter of interest,     7/28          Appears to be incomplete. Very few records.
                           qualifications                                               received
                                                                                        response to
                                                                                        items 1-4.

                                                            Page 3 Lisa Knapp Public Records Requests

                                                                                                                                                    382
#2   30-Apr   Governor   Request  for emails
                              Case:          mentioning words such
                                       3:20-cv-01948-JGC           as mask,
                                                                 Doc        faceFiled:
                                                                       #: 9-4      7/28 09/08/20Appears to be
                                                                                                  5 of 5.     incomplete.
                                                                                                            PageID        Very few records.
                                                                                                                      #: 757
                         covering etc.                                             received
                                                                                   response to
                                                                                   items 1-4,
                                                                                   appears to
                                                                                   be
                                                                                   incomplete.
                                                                                   Very few
                                                                                   records.
#3   30-Apr   Governor   Request for emails from 3/1-4/30 re: businesses           7/28         Appears to be incomplete. Very few records.
                         requiring face masks                                      received
                                                                                   response to
                                                                                   items 1-4

#4   30-Apr   Governor   Request for DeWine emails from 1/2-4/30 regarding         7/28          Appears to be incomplete. Very few records.
                         school & activity restrictions due to covid-19            received
                                                                                   response to
                                                                                   items 1-4.

     28-Jul   Governor   Emails from #1-#4 received but had redacted email         No
                         addresses, including DeWine's. He uses a personal email   response.
                         address on a regular basis.` Requested them unredacted,
                         cited 2014 OAG DeWine opinion




                                                        Page 4 Lisa Knapp Public Records Requests

                                                                                                                                               383
